       Case 1:21-cv-01169-TCB Document 45 Filed 05/10/21 Page 1 of 3




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


L. LIN WOOD, JR.,

      Plaintiff,
                                        CIVIL ACTION FILE
v.
                                        NO. 1:21-cv-1169-TCB
PAULA J. FREDERICK, et al.,

      Defendants.


                               ORDER

     Plaintiff L. Lin Wood, Jr. has sued the members of the

Disciplinary Board of the State Bar of Georgia, who have initiated an

investigation into his professional conduct and mental fitness to

practice law. Wood contends that the investigation is based on his

political views and lawsuits he filed challenging the results of the 2020

Presidential election. Two of those lawsuits were before this Court. In

this action, Wood seeks declaratory and injunctive relief, contending

that Defendants’ actions violate his constitutional rights.
       Case 1:21-cv-01169-TCB Document 45 Filed 05/10/21 Page 2 of 3




     Based on the earlier lawsuits over which this Court presided,

Wood has filed a motion [26] for judicial disqualification and/or recusal.

He also has filed a motion [33] for expedited consideration of his motion

for disqualification, contending that Defendant Chris Steinmetz intends

to report on Wood’s situation at the State Bar’s May 14 meeting.

     The Court will deny Wood’s motion for disqualification or recusal.

In large part, Wood’s motion is based on his indication that he intends

to call the undersigned as a witness to testify at a State Bar proceeding

with respect to how Wood handled his earlier cases in this Court but

cannot do so without recusal. However, information learned in court

proceedings is not grounds for recusal. See United States v. Bailey, 175

F.3d 966, 969 (11th Cir. 1999).

     Further, the Court agrees with Wood’s assertion that it never

sanctioned Wood for inappropriate or unprofessional conduct or

otherwise took action or filed a complaint that would call Wood’s

professional conduct or mental stability into question based on Wood’s

2020 cases in this Court. This obviates the need for the undersigned to

testify as a witness.

                                    2
       Case 1:21-cv-01169-TCB Document 45 Filed 05/10/21 Page 3 of 3




     Finally, nothing in the Court’s handling of Wood’s earlier cases

would lead to impartiality, prejudice, or bias that would require recusal.

The motion to expedite is denied as moot.

     Wood’s motions [26, 33] are denied.

     IT IS SO ORDERED this 10th day of May, 2021.



                                  ____________________________________
                                  Timothy C. Batten, Sr.
                                  United States District Judge




                                    3
